Citation Nr: 0127248	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  99-14 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service-connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from February 1947 to January 
1954.  

This appeal arose from rating decisions of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied the veteran's claim for service 
connection for a bilateral hearing loss.  

The Board remanded this case to the RO in October 2000.  The 
requested development was completed and, after the RO 
continued to deny the claim, the case was returned to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran alleges that he sustained acoustic trauma to 
his ears during service from exposure to very loud B-36 
Bombers, lots of teletype machines, bells ringing, loud 
radios and Morse Code radio operators.  

2.  Two VA physicians who recently examined the veteran in 
April 2001 both concluded that his current bilateral hearing 
loss is not related to his service in the military-including 
any noise exposure that he may have experienced.  

3.  There is no medical evidence of record refuting the 
professional opinions of those VA physicians.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty in the military.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  Organic diseases of 
the nervous system, including sensorineural hearing loss, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).

Service connection also may be granted for any disease 
initially diagnosed after discharge from service, when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

Under the provisions of 38 C.F.R.§ 3.385 (2001), impaired 
hearing is considered a "disability" by VA when the 
auditory thresholds in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds in at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are less than 94 percent using the 
Maryland CNC test.

During his October 1998 hearing at the RO, the veteran 
testified that he was a teletype operator in a very noisy 
environment during service.  He also said that 
a big communication center where he worked was near flight 
operations and was pretty noisy.  He further alleged that he 
had to walk on the road next to the maintenance line, and 
that extremely loud noises from B-32s and B-36s aircraft 
taking off always pierced his ears when he walked by.  

In April 2001, the veteran's neighbors wrote that they had 
lived across the street from him for about 40 years and, 
therefore, can personally attest to the ongoing problems that 
he has had with his hearing since he was in the military.  
But while lay persons, such as the neighbors, are free to 
offer eyewitness accounts of the veteran's visible symptoms 
they personally have observed-including his difficulty 
hearing, they are not competent to provide a medical 
diagnosis of his hearing loss condition or, even more 
importantly, to causally link it to his service in the 
military.  See Espitiru v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  And 
that is the dispositive issue in this appeal, whether the 
noise exposure he claims that he experienced during service 
actually caused his current bilateral hearing loss 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
Also discussed in Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Combat is not claimed or shown by the evidence of record.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  And even if it 
was, this still would not obviate the need for the veteran to 
submit medical nexus evidence linking his current hearing 
loss to his service in the military and, specifically, to 
prolonged noise exposure.  See Kessel v. Gober, 14 Vet. App. 
185 (2000), clarifying the holding in another case, Arms v. 
West, 12 Vet. App. 12 Vet. App. 188 (1999).

The veteran's service medical records (SMRs) do not indicate 
that he had complaints or was seen at any time during service 
for problems with his hearing.  And when examined during 
service in January 1950, he had completely normal hearing-
15/15, bilaterally, as has been recognized by the United 
States Court of Appeals for Veterans Claims (Court) in the 
factually similar case of Smith v. Derwinski, 2 Vet. App. 
137, 140 (1992).

There also is no medical evidence of record indicating that a 
sensorineural hearing loss was manifested within one year 
after service-or even for many ensuing years.  So the 
veteran is not entitled to the presumptive benefits of 
38 U.S.C.A. §§ 1101, 1112, 1113 and 38 C.F.R. §§ 3.307, 
3.309.

The reports of May 1997 and December 1998 VA examinations 
confirm the veteran has a bilateral, high frequency, 
sensorineural hearing loss.  The results of his most recent 
VA examinations in April 2001 continued to confirm this as 
well, and he had sufficient hearing impairment for it to be 
considered a "disability" by the VA standards of § 3.385.  
But merely because there is medical evidence confirming that 
he currently has a bilateral hearing loss is not sufficient, 
in and of itself, to warrant service connection since-as 
alluded to earlier, there also much be competent medical 
evidence etiologically linking his current hearing loss to 
service.  See, e.g., Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" Citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  And unfortunately, there is no 
such medical nexus evidence in this particular case.

The two VA physicians who examined the veteran in April 2001, 
for the specific purpose of determining the cause of his 
current hearing loss, both concluded that it is not related 
to his service in the military-including any noise exposure 
that he may have experienced.  One of the VA examiners cited 
the veteran's age as a more likely cause of his current 
hearing loss, and there is no medical evidence of record 
refuting the professional opinions of those VA physicians who 
have specialized expertise in the particular area of medicine 
at issue.  So that further adds to the probative weight of 
their conclusions.  See Black v. Brown, 10 Vet. App. 279 
(1997); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In deciding whether service connection is warranted in this 
appeal, the Board has to assess the credibility and weight to 
be given the evidence both for and against the claim.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of medical evidence in the 
record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Here, however, the only medical evidence of record addressing 
the dispositive issue of causation is clearly unfavorable to 
the claim.  Consequently, there is no other medical opinion 
evidence to weigh against it, and the veteran's appeal must 
be denied.  

In reaching this decision the Board considered the benefit-
of-the-doubt rule, but since the preponderance of the 
evidence is against the claim, this doctrine does not apply 
to the facts of this case.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Further, the Board finds that VA has satisfied its duties to 
notify and assist the veteran in developing his claim 
pursuant to the Veterans Claims Assistance Act of 2000 (the 
"VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
new law since has been codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2001).  The 
implementing regulations also are found at 66 Fed. Reg., No. 
168, 45620-45632 (Aug. 29, 2001).  But here, the RO already 
has provided him notice of this new law in a July 2001 letter 
and in the July 2001 supplemental statement of the case 
(SSOC), fully apprising him of its legal implications insofar 
as the type of evidence needed to succeed in his current 
appeal.  He also had the opportunity to testify at a hearing, 
which he did in October 1998, and he has not identified any 
additional medical or other evidence, not already of record, 
that needs to be obtained to support his allegations.  So 
remanding this case to the RO for further consideration of 
the VCAA would not serve any useful purpose.


ORDER

The claim for service connection for a bilateral hearing loss 
is denied.  



		
Keith W. Allen
	Acting Member, Board of Veterans' Appeals

 

